Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:20-cv-21179-KMM

  VERONICA YANES AND DANIEL
  YANES ALVAREZ,

           Plaintiffs,

  v.

  NATIONAL SPECIALTY INSURANCE
  COMPANY,

        Defendant.
  ___________________________________ /

       PLAINTIFFS’ MOTION TO REMAND DUE TO LACK OF SUBJECT MATTER
           JURISDICTION AND INCORPORATED MEMORANDUM OF LAW

           Plaintiffs, Veronica Yanes and Daniel Yanes Alvarez (Collectively known hereafter as the

  “Insureds” or “Plaintiffs”), pursuant to 28 U.S.C. § 1447(c), move this Court for an Order

  remanding this case back to the 11th Judicial Circuit, in and for Miami-Dade County, Florida, and

  in support thereof states as follows:

                                          Preliminary Statement

           This case is premised on a breach of a homeowner’s insurance policy issued by the

  insurance company, National specialty Insurance Company (“the Insurance Company”).

  Plaintiffs’ cause of action accrued against the Insurance Company on January 15, 2019, because it

  failed to adequately indemnify Plaintiffs for a plumbing loss. Thereafter, on August 12, 2019,

  Plaintiffs sued the Insurance Company for breach of contract. On or about March 17, 2020, the

  Insurance Company removed the instant action from the 11th Judicial Circuit in and for Miami-

  Dade County pursuant to 28 U.S.C. § 1332(a)(1).
  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 2 of 12




                                        Summary of Argument

           The Insurance Company’s removal was untimely because the Insurance Company had

  knowledge that the amount in controversy exceeded $75,000.00 at the time that it received a

  written settlement demand from Plaintiffs on October 16, 2019. Additionally, the Insurance

  Company had knowledge that the Plaintiffs resided in Miami Dade County, Florida as outlined in

  Plaintiffs Complaint filed on August 12, 2019. Furthermore, the notice of removal was not filed

  within thirty days after the receipt by the defendant of the initial pleading. Defendant’s failure to

  comply with the time requirements of the removal statute are defects causing improvident removal

  and eliminating subject matter jurisdiction in this case.

                                             Standard of Review

           Any civil case filed in state court may be removed to federal court by the defendant if the

  case could have been brought originally in federal court. See 28 U.S.C. § 1441(a); Caterpillar Inc.

  v. Williams,107 S.Ct. 2425, 2429 (1987); see also Darden v. Ford Consumer Finance Co., Inc.,

  200 F.3d 753, 755 (11th Cir.2000). A district court has subject matter jurisdiction over diversity

  cases pursuant to 28 U.S.C. § 1332, which requires that the parties be citizens of different states

  and that the matter in controversy exceed the sum or value of $75,000, exclusive of interest and

  costs. 28 U.S.C. § 1332(a); Morrison v. Allstate Indemnity Co., 228 F.3d 1255, 1261 (11th

  Cir.2000). A removing defendant has the burden of establishing both federal jurisdiction and

  compliance with the procedures for removal, as a matter of fact and law. See Leonard v. Enterprise

  Rent-A-Car, 279 F.3d 967, 972 (11th Cir.2002); Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th

  Cir.1998).

           In a case in which the plaintiff has not pled a specific amount of damages, the defendant's

  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 3 of 12




  burden is to prove that it is more likely than not that the amount in controversy exceeds the

  jurisdictional requirement. See Leonard, 279 F.3d at 972; Williams v. Best Buy Company, Inc.,

  269 F.3d 1316, 1319 (11th Cir.2001); see also Tapscott v. MS Dealer Services Corp., 77 F.3d

  1353, 1356-57 (11th Cir.1996). "When the complaint does not claim a specific amount of

  damages, removal from state court is proper if it is facially apparent from the complaint that the

  amount in controversy exceeds the jurisdictional requirement." Williams, 269 F.3d at 1319. If it

  is not apparent from the face of the complaint, however, that the jurisdictional amount has been

  met, the court looks to the notice of removal and "may properly consider post-removal evidence

  in determining whether the jurisdictional amount was satisfied at the time of removal." Id.; see

  also Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.2000). Additionally,

  "removal statutes are construed narrowly" and "uncertainties are resolved in favor of remand."

  Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.1994). Indeed, the Eleventh Circuit has

  explained that because the plaintiff is the master of his or her own claim, any uncertainties in

  disputes over jurisdiction should be resolved in his or her favor. Id.

                                        Memorandum of Law

           “Questions of subject matter jurisdiction may be raised… at any time during the pendency

  of the proceedings.” United States v. Ayarza-Garcia, 819 F.2d 1043, 1048 (11th Cir.)., cert. denied,

  484 U.S. 969, 108 S. Ct. 465, 98 L.Ed.2d 404 (1987). The federal removal statute provides that

  “[t]he notice of removal may be filed within thirty days after receipt by the defendant, through

  service or otherwise, of a copy of an amended pleading, motion, order or other paper from which

  it may first be ascertained that the case is one which is or has become removable.” 28 U.S.C. §1446

  (b). “As time limitations in removal statutes are mandatory and strictly construed in accordance

  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 4 of 12




  with Rule 6 of the Federal Rules of Civil Procedure, the failure to comply with time requirement

  of Section 1446(b) is a defect causing ‘improvident’ removal.” Noble v. Bradford Marine, Inc.,

  789 F. Supp. 395, 397 (S.D. Fla. 1992). Further, “removal statutes are construed narrowly; where

  plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor of remand.”

  Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). Additionally, the federal removal

  statute provides that “If the case stated by the initial pleading is not removable solely because the

  amount in controversy does not exceed the amount specified in section 1332(a), information

  relating to the amount in controversy in the record of the State proceeding, or in responses to

  discovery, shall be treated as an “other paper” under subsection (b)(3).” 28 U.S.C. §1446

  (c)(3)(A).

           The Insurance Company had knowledge that this claim exceeded the $75,000.00

  requirement under 28 U.S.C § 1332, however, the Insurance Company did not timely remove this

  action. The court in Martin v Mentor Corp., 142 F. Supp. 2d 1346 (M.D. Fla. 2001) held that

  written notice, rather than formal service, of settlement demand started the 30-day removal

  “clock”; determining that receipt of facsimile copy of plaintiff’s settlement demand of $175,000.00

  met the written notice requirement; the court held that defendant’s filing of notice of removal was

  untimely, as it was not filed within 30 days of receipt of that written notice. Additionally, in Lowery

  v. Alabama Power Co., 483 F. 3d 1184, 1213 (11th Cir. 2007), the court held that a defendant must

  remove a case within thirty days of receiving a document that provides the basis for removal.

  Where the Complaint is silent on the amount of damages a plaintiff seeks, defendants may rely on

  “other papers” such as discovery response, settlement offers, demand letters, and emails estimating

  damages. Id. at 1213, n.62.

  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 5 of 12




           Here, the Insurance Company maintains that they first received written notice that the

  amount in controversy exceeded $75,000.00, exclusive of interest and costs, and that the parties

  were citizens of different states on February 21, 2020 through Plaintiffs’ discovery responses.

  First, the Insurance Company had knowledge that the parties resided in Miami Dade County,

  Florida. Plaintiffs’ Complaint was filed on August 12, 2019. Plaintiffs’ Complaint outlines in

  paragraph 2 that the Insureds were individuals who at all times material hereto have resided in

  Miami-Dade County, Florida. Please find a copy of Plaintiffs’ Complaint attached as Exhibit “A.”

  Thus, the Insurance Company had knowledge that the action was between citizens of different

  states from the inception. Second, the Insurance Company had knowledge that the amount in

  controversy exceeded $75,000.00, exclusive of interests and costs. Undersigned counsel emailed

  Defense counsel a settlement demand which included Plaintiffs estimate of damages on October

  16, 2019. Please find correspondence from undersigned counsel to defense counsel dated October

  16, 2019 attached hereto as Exhibit “B.” Therefore, when defense counsel received Plaintiffs'

  settlement demand, the running of the thirty-day statutory period stated in 28 U.S.C. § 1446(b)

  began the next day. Thirty days from October 16, 2019 was November 15, 2019. As the Insurance

  Company filed its Notice of Removal on March 17, 2020, the thirty-day statutory period had

  expired. Thus, the Insurance Company’s Notice of Removal is untimely and procedurally

  defective.

           A court should resolve close questions of jurisdiction in favor of remand to state court.

  Univ. of South Alabama v. American Tobacco Co., 168 F. 3d 405, 411 (11th Cir. 1999). The failure

  of the Defendant to remove during the original thirty-day time period is deemed a waiver of the

  right of removal. Noble v. Bradford Marine, Inc., 789 F. Supp. 395, 397 (S.D. Fla. 1992) (citing

  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 6 of 12




  Miles v. Starks, 440 F. Supp. 947,948 (N.D. Tex. 1977). The Insurance Company’s Notice of

  Removal was certainly not filed within thirty days of receipt of other papers from which it could

  first be ascertained that the case was removable. Accordingly, the Insurance Company’s removal

  is untimely under the removal statute and this Court does not have subject matter jurisdiction over

  this matter.

           Plaintiffs’ counsel conferred with defense counsel pursuant to Local Rule 7.1(a)(3).

  However, the parties were unable to come to an agreement.

                                              Conclusion

           For the reasons outlined above, Plaintiffs respectfully request that this case be remanded

  back to the 11th Judicial Circuit, in and for Miami-Dade County, Florida.

                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 18, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties as identified on the attached
  Service List in the manner specified, either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner for those counsel or parties who are
  not authorized to receive electronically Notice of Electronic Filing.
                                                        Attorney for Plaintiffs

                                                        MARIN, ELJAIEK, LOPEZ, & MARTINEZ
                                                        2601 South Bayshore Drive, 18th Floor
                                                        Coconut Grove, Florida 33133
                                                        Telephone (305) 444-5969
                                                        Facsimile (305) 444-1939

                                                By:     /s/ Kaneily A. Valdes_____
                                                        Kaneily A. Valdes
                                                        Florida Bar No. 1003825

                                           SERVICE LIST
  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 7 of 12




  Attorneys for Defendant

  William M. Mims                        Brian P. Henry (Fla. Bar No.
  (Fla. Bar No. 0099567)                 0089069)
  Rolfes Henry Co., LPA                  Rolfes Henry Co., LPA
  3191 Maguire Boulevard, Suite 1607     5577 Broadcast Court
  Orlando, Florida 32803                 Sarasota, Florida 34240
  Email: wmims@rolfeshenry.com           Email: bhenry@rolfeshenry.com
  wgonzalez@rolfeshenry.com              srainwater@rolfeshenry.com




  [3879652/1]
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 8 of 12
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 9 of 12
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 10 of 12
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 11 of 12
Case 1:20-cv-21179-KMM Document 4 Entered on FLSD Docket 03/18/2020 Page 12 of 12
